Citation Nr: 0325059	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  93-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1991 rating decision of the Department 
of Veterans Affairs (VA) San Juan, Puerto Rico Regional 
Office (RO).  The veteran testified at a hearing before a 
Hearing Officer at the RO in April 1992.  The Board remanded 
the case in June 1994.

In an October 1996 Board decision, the veteran's application 
to reopen a service connection claim for post traumatic 
stress disorder was denied; however, new and material 
evidence was found to reopen a service connection claim for a 
psychiatric disability other than post traumatic stress 
disorder.  This claim was then remanded for additional 
development.  The Board remanded the case again in December 
2002 for additional development of the record.

In August 2000, the veteran submitted claims for entitlement 
to service connection for injuries of the back, left leg and 
head.  Those claims are referred to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's acquired psychiatric disorder, other than PTSD, to 
his period of active service.

2.  A psychosis was not manifested to a compensable degree 
within one year following discharge from active service.



CONCLUSION OF LAW

Service connection is not warranted for an acquired 
psychiatric disorder, other than PTSD.  38 U.S.C.A. § 1110, 
1131 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim was received in March 1990.  There is no 
issue as to provision of a form or instructions for applying 
for the benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).   The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has obtained VA and private treatment records dated 
1970 to 2002.  In February 1992, the veteran reported the he 
was receiving continuing treatment for the claimed nervous 
condition at a veteran's hospital.  By letter dated in 
September 1992, the RO requested the veteran to identify all 
private health care provider for treatment from 1992 to the 
present and release forms for those records were provided.  
By letter dated in October 1994, the veteran advised the RO 
that all available private treatment records were previously 
submitted and that he was not receiving any current private 
treatment.  By letter dated in January 1999, the RO requested 
the veteran to supply the name and address of the New Jersey 
facility at which he had previously reported he had received 
treatment.  The RO also advised the veteran that he could 
submit statements from his parents regarding claimed symptoms 
shortly after discharge.  He was further advised to identify 
any recent VA treatment and those records would be obtained.  
In January 1999, the veteran submitted a release form 
indicating that he had received treatment at the St. Joseph 
Hospital in Patterson, New Jersey in 1978 and those records 
were requested by the RO.  By letter dated in November 2001, 
the RO advised the veteran that it would help him obtain 
medical records, employment records, or record from other 
Federal agencies.  He was advised to identify any records and 
he was provided with release forms for private records.  
Thus, the veteran was notified that he should provide 
information (who treated him) and the RO would get the 
records.  In December 2001, the veteran responded that there 
was no additional private treatment and that all medical 
evidence could be obtained from the VAMC in San Juan.  By 
letter dated in December 2002, the veteran was again advised 
that the RO would assist in obtaining medical evidence.  In 
March 2003, the veteran submitted a statement indicating that 
he would submit additional evidence in the future but no 
additional evidence from the veteran has been received.  He 
has not identified any additional medical records that have 
not been obtained which are pertinent to his claim.

VA has satisfied the duty to tell the veteran what 
information and evidence is needed to substantiate the claim 
and what evidence he must provide and what VA will obtain or 
request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  As noted above, the RO has obtained 
the veteran's private and VA treatment records.  The veteran 
has not identified any additional VA or private treatment 
records with regard to his claim.  There is no reasonable 
possibility further assistance might substantiate the claim.  
See 38 U.S.C.A. § 5103A(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was afforded a VA examination in January 
1999 which includes an opinion as to the onset of the claimed 
psychiatric disorder.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the December 2002 supplemental statement of the case.  The 
requirements of the law and regulations have been 
substantially met and the Board may proceed to consider the 
merits of the appeal. 


Service connection

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002).  Where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and psychosis 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for 
complaints, findings or a diagnosis of an acquired 
psychiatric disability during his active service.  

The record includes numerous private and VA hospital and 
outpatient treatment records of the veteran dated from April 
1970 to August 2002.  Those records show treatment for a 
psychiatric disorder and the various diagnoses include 
generalized anxiety disorder, depression and schizophrenia.  
April 1970 records of the Mental Health Clinic of Manati, 
Puerto Rico show that the veteran was admitted for 
psychiatric treatment and he reported that he had had not 
previously received psychiatric treatment.  A January 1982 
treatment note of Dr. Delgado noted the veteran's complaints 
of anxiety, depression, insomnia, nightmares, and 
hallucinations since 1976.  An August 1995 statement of the 
ASSMCA Community Mental Health indicated that the veteran 
first received psychiatric treatment in April 1970.  The 
statement further indicated that the veteran was diagnosed 
with a generalized anxiety disorder in February 1993.  While 
these records show a long history of psychiatric treatment, 
there is no evidence showing treatment within one year after 
discharge from active service and there is no medical opinion 
linking the veteran's psychiatric disorder, not including 
PTSD, to his active service.  The Board notes that the VA 
records obtained also include a copy of a December 1967 VA 
orthopedic examination report which does not contain any 
findings or a diagnosis regarding the claimed psychiatric 
disorder.  

On VA psychiatric examination in August 1982, the veteran 
complained of nervousness and hallucinations.  It was noted 
that he came to the emergency room in April 1982 because of 
episodes of destructiveness at home and hearing voices.  The 
relevant Axis I diagnosis was generalized anxiety disorder.

On VA psychiatric examination in April 1986, it was noted 
that the veteran was receiving VA treatment for his 
psychiatric disorder.  The examiner indicated that he 
reported hospitalization in New Jersey, but that he failed to 
specify the details of that hospitalization.  The relevant 
Axis I diagnosis was generalized anxiety disorder with some 
features of PTSD.

The veteran was examined by VA in November and December 1990.  
The diagnosis was generalized anxiety disorder.  The examiner 
concluded that the clinical data was not highly conclusive of 
a diagnosis of PTSD.
 
In December 1990, a Board of two VA psychiatrists examined 
the veteran.  Commenting on the nature of the veteran's 
psychiatric impairment, the examiners observed that there was 
no evidence of symptomatology of PTSD.  The Axis I diagnosis 
was generalized anxiety disorder.

In April 1992, the veteran and his wife testified at a 
hearing at the RO.  The veteran testified that after 
discharge from service, he had problems due to his nervous 
disorder.  He indicated that Social Security benefits were 
approved in 1982 for his nervous disorders.  

In April 1995, records pertaining to the veteran's Social 
Security disability benefits award were received at the RO.  
As shown by the records, the Social Security Administration 
determined that the veteran became disabled due to 
undifferentiated schizophrenia with depression in April 1983.  
The records further show that the veteran was interviewed and 
evaluated on September 30, 1983.  His wife was also present 
during the interview, and provided information regarding her 
husband's disability.  The veteran's wife recalled that the 
veteran's parents had informed her that he began showing 
symptoms of mental instability following his discharge from 
the military in 1967.  The Axis I diagnosis was 
schizophrenia, undifferentiated type.  In October 1983, the 
examiner confirmed the previous findings and concluded that, 
based on the evidence on file, the diagnosis was 
schizophrenia, undifferentiated type, with depression.

VA again examined the veteran in May 1995.  At that time, he 
complained of impaired memory, anxiousness, and occasional 
auditory hallucinations. He also complained of intolerance to 
noise and irritability.  The veteran indicated that he had 
suffered with these symptoms for over fifteen years.  The 
Axis I diagnosis was generalized anxiety disorder with 
depressive features.

On VA examination in January 1999, the examiner summarized 
the veteran's history of treatment for his psychiatric 
condition.  The veteran reported that he had no psychiatric 
treatment in service and that in 1969 or 1970 he went for 
treatment at the Community Mental Health Center.  The 
diagnosis was generalized anxiety disorder with depressive 
features.  The examiner indicated that, based on the 
veteran's history, records and current evaluation, that his 
first psychiatric evaluation was in April 1970.  It was 
concluded that it is not likely that the psychiatric 
disability had its onset during the veteran's military 
service.  

After a full review of the record, including the testimony 
and contentions of the veteran, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, not 
including PTSD.  The medical evidence of record does not show 
evidence of a psychiatric disorder during the veteran's 
active service.  The evidence shows that the earliest 
treatment for a psychiatric disorder was in April 1970, 
almost 2 1/2 years after discharge from active service.  As 
such, the medical evidence does not show that a psychosis was 
manifested within one year after discharge from active 
service and service connection may not be presumed.  The 
veteran has contended that he received treatment for his 
psychiatric disorder since shortly after discharge in 1967.  
There is no medical evidence supporting that contention 
despite the extensive efforts by the VA to obtain such 
evidence.  None of the medical evidence shows that the 
current psychiatric disorder is related to the veteran's 
service.  The January 1999 VA examination report includes an 
opinion that it is not likely that the veteran's psychiatric 
disorder is related to service.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim and service connection is not warranted.  
As the preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, other than 
PTSD, the benefit-of-the-doubt doctrine is inapplicable; the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, other than 
PTSD, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

